DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 23 recites the acronym “DTCP”, but provides no definition for said acronym. As such, the applicant submitted specifications will be used to provide a definition for said acronym. Paragraph 38 of the applicant submitted specifications defines “DTCP” as a tool center point.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a logic… wherein the logic causes the standoff distance measurement unit to monitor the geometric profile while the workpiece is being additively manufactured such that the logic causes the mover to move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawings found that the control logic for controlling the standoff distance is implemented via a controller (Paragraph 66 and Figures 9-10 of the applicant submitted specifications). Claims 12-15 and 20-21 further support this interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-32, 33-37, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 26-31, 33-37, and 39-40 recite the limitation "the controller".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the controller” will be interpreted will draw antecedent basis from Claim 21, wherein the limitation states that “the logic runs on a controller”. Claim 32 is rejected upon its dependency on claim 31.
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 11-12, 14-16, 24, 27, 34, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUA (CN 105665702 A).
Regarding claim 1, HUA teaches a directed energy deposition additive manufacturing system (Paragraph 2) comprising: 
a logic (printing distance adjustment controller 10, temperature control device, powder feeding flow controller, gas flow controller, horizontal movement controller), 
See 112f claim interpretation above for “a logic”.
a standoff distance measurement unit (distance detection unit 8), a substrate (horizontal printing table 4 and/or mold base 3-1), a torch (plasma gun 13), a feed unit (powder feeder 2 and powder feeding nozzle 6), a material (powder), and a mover (three-axis CNC machine tool and up and down adjustment device 17), 
wherein logic causes the feed unit to output the material and the torch to output a plasma such that the plasma melts the material onto the substrate (Paragraph 112, powder from the powder feeding device enters the plasma beam and is melted into a molten state; Paragraph 139, the molten powder is continuously sprayed inside of mold base 3-1; Paragraph 138, mold base 3-1 is placed on the horizontal printing table 4 before this process begins) and a workpiece is thereby additively manufactured on the substrate (Paragraph 138, the working layers of 3-2 are printed on top of the mold base 3-1), wherein the workpiece has a geometric profile (Paragraph 4, working layers 3-2 follow the mold of mold base 3-1), 
wherein the torch is vertically spaced apart from the workpiece such that a standoff distance is defined (Paragraph 33, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table), 
wherein the logic (printing distance adjustment controller 10) causes the standoff distance measurement unit (distance detection unit 8) to monitor the geometric profile while the workpiece is being additively manufactured such that the logic causes the mover to move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit).

	Regarding claim 3, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the mover moves the torch relative to the substrate in order to maintain the standoff distance based on the standoff distance measurement unit monitoring the geometric profile (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit; Paragraph 181, the printing distance adjustment controller is capable of controlling the distance between the outlet of the nozzle and horizontal printing table by moving the substrate or moving the plasma generator).

Regarding claim 4, Hua teaches the directed energy deposition additive manufacturing system of claim 3, wherein 
the substrate is moved at least one of longitudinally or laterally relative to the torch (Paragraph 181, the substrate is moved vertically away from the plasma generator).

Regarding claim 5, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the mover moves the substrate relative to the torch in order to maintain the standoff distance based on the standoff distance measurement unit monitoring the geometric profile (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit; Paragraph 181, the printing distance adjustment controller is capable of controlling the distance between the outlet of the nozzle and horizontal printing table by moving the substrate or moving the plasma generator).

Regarding claim 6, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the workpiece is a first workpiece, wherein the substrate is a second workpiece on which the first workpiece is additively manufactured (Paragraph 138, the working layers of 3-2 are printed on top of the mold base 3-1; Paragraphs 1721-77, mold base is pre-prosses and formed by being printed layer by layer).

Regarding claim 7, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the substrate is not a workpiece (horizontal printing table 4 is not a workpiece).

Regarding claim 9, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the standoff distance is maintained based on a standoff set point accessed via the logic (Paragraph 158, the printing distance is controlled by the melting point of the material with a higher melting point resulting in a closer printing distance; Paragraph 183, the appropriate standoff distance is further determined based on the temperature detected by the temperature detection unit 9 for each layer).

Regarding claim 11, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the standoff distance is maintained based on a standoff distance for a temperature measurement (Paragraph 33, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to the temperature information detected by the temperature detection unit).

Regarding claim 12, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the logic runs on a controller (printing distance adjustment controller 10, temperature control device, powder feeding flow controller, gas flow controller, horizontal movement controller),
wherein the logic reads a control input from a deposition specification and an input from a user interface (Paragraph 187, mold base 3-1 is input through a parameter input combined with a database of material melting point and printing distance), 
wherein the deposition specification and the input are associated with the workpiece (Paragraph 12, mold base 3-1 takes the form of which the working layer 3-2 will take).

Regarding claim 14, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the logic runs on a controller, wherein the logic acquires a set of measurements from the standoff distance measurement unit, wherein the set of measurements is associated with the workpiece (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit and temperature detected by the temperature detecting unit 9).

Regarding claim 15, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the standoff distance measurement unit scans at least one of the workpiece or the substrate, determines the standoff distance, and inputs the standoff distance to the logic on demand (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit and temperature detected by the temperature detecting unit 9).

Regarding claim 16, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the standoff distance measurement unit scans at least one of the workpiece or the substrate based on at least one of a time interval, a position (Paragraph 144, the distance between the outlet of the nozzle and the horizontal printing table 4 is detected when the temperature detection unit 9 is used to detect the temperature of the upper surface of the next molding layer), a resolution, or a filter.

Regarding claim 24, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the logic is programmed to control at least one of an inert gas flow (Paragraph 164, gas flow rate; Paragraph 113, working gas in inert), a welding current, a temperature (Paragraph 144, controlling the temperature of the next layer), a loading of the workpiece, an unloading of the workpiece, a loading of a wire spool, or an unloading of the wire spool. 

Regarding claim 27, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being melted via the plasma (Paragraph 158, the printing distance is controlled by the melting point of the material with a higher melting point resulting in a closer printing distance; Paragraph 54, a printing distance that is too close would result in the problem of a previous layer melting again).

Regarding claim 34, Hua teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the controller is programmed to limit vertical movement of the torch on a per workpiece basis (Paragraph 36, the data processing device firstly uses the pre-established database of material melting point and printing distance before printing; Paragraph 39, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table according to the detected by the temperature detection unit and the distance information detected by the distance detection unit so that the temperature of the upper surface of the next said molding layer that has been printed is controlled between 0.1 times and 0.6 times the melting point of the material of the working layer of the molding surface).

Regarding claim 42, Hua a method for additive manufacturing, the method comprising:
outputting a material (Paragraph 112, powder from the powder feeding device enters the plasma beam and is melted into a molten state); outputting a plasma via a torch (Paragraph 112, powder from the powder feeding device enters the plasma beam and is melted into a molten state); melting the material via the plasma (Paragraph 112, powder from the powder feeding device enters the plasma beam and is melted into a molten state) such that a workpiece is additively manufactured on a substrate (Paragraph 138, the working layers of 3-2 are printed on top of the mold base 3-1; Paragraph 138, mold base 3-1 is placed on the horizontal printing table 4 before this process begins), 
wherein the workpiece has a geometric profile (Paragraph 4, working layers 3-2 follow the mold of mold base 3-1), 
wherein the torch is vertically spaced apart from the workpiece such that a standoff distance is defined (Paragraph 33, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table); 
monitoring the geometric profile while the workpiece is being additively manufactured such that a mover can move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance (Paragraph 144, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to distance between the outlet of the nozzle and the horizontal printing table 4 detected in real time by the distance detection unit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14-18, 21-24, 26, 29-30, 35, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1).
Regarding claim 1, STEMPFER teaches a directed energy deposition additive manufacturing system (Figure 3) comprising: 
a logic (Paragraph 39; control system),
See 112f claim interpretation above for “a logic”.
a substrate (holding substrate 1), a torch (PTA-torch 12), a feed unit (wire feeder 4), a material (Paragraph 9, pure titanium wire), and a mover (Paragraph 52, holding substrate 1 is moved thus it must inherently be moved by a mover), 
wherein logic causes the feed unit to output the material and the torch to output a plasma such that the plasma melts the material onto the substrate and a workpiece is thereby additively manufactured on the substrate (Paragraph 39, control system operate the plasma torch with the wire feeder such that that a physical object is built by fusing successive deposits of the metallic material onto the holding substrate in a pattern which results in building a physical object according to the virtual three-dimensional model of the object; Paragraphs 49-50, wire is continuously being supplied by the wire feeder and a first welding stripe is being deposited on the holding substrate), 
wherein the workpiece has a geometric profile (Paragraph 5, forming metallic objects by welding a wire onto a substrate in successive stripes forming each layer according to the virtual layered model of the object), 
STEMPFER fails to teach:
a standoff distance measurement unit,
wherein the torch is vertically spaced apart from the workpiece such that a standoff distance is defined, wherein the logic causes the standoff distance measurement unit to monitor the geometric profile while the workpiece is being additively manufactured such that the logic causes the mover to move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance.
Nishi (US 5326955 A) teaches a standoff control method and apparatus for plasma cutting machine, comprising:
a standoff distance measurement unit (Column 11 Lines 7-9; standoff detector 54 for detecting an actual standoff in response to signals outputted from the voltage detectors 42 and 43)
wherein the torch is vertically spaced apart from the workpiece (Figure 2) such that a standoff distance is defined (Column 3 Lines 9-12, plasma torch is moved to a predetermined standoff position), 
wherein the logic causes the standoff distance measurement unit to take measurements while the workpiece is being additively manufactured (Column 7 Lines 51-58, the voltage detectors repeatedly obtain information and supply them to the standoff detector 34 when the plasma operation has commenced) such that the logic causes the mover to move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance (Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Nishi and correct a deviation of the plasma torches with regard to the workpiece is kept constant. This would have been done to prevent plasma arc from being disrupted when the distance between the torch and the workpiece is changed (Nishi Column 1 Lines 22-27).
	STEMPFER as modified with Nishi fails to teach:
wherein the logic causes the standoff distance measurement unit to monitor the geometric profile
SETODA (US 20180050417 A1) teaches a plasma welding method, wherein:
a laser displacement gauge uses an illumination device that irradiates a laser beam toward the work and a light receiving device receives a laser beam reflected from the work (Paragraph 27)
a control device 8 can measure the distance between the nozzle of the plasma torch and a position on the workpiece using the laser displacement gauge (Paragraph 27)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with SETODA and had the standoff distance measurement unit include a laser displacement gauge to determine the distance between the nozzle of the plasma torch and workpiece. This would have been done as the use of laser sensors to determine distance is well known in the art and would have been used for its standardized and predictable results.
The examiner also notes that the use of laser sensors to determine distance in a precise manner is well known in the art as evidenced by Zhou (US 20200047500 A1) and Hua (CN 105665702 A)

Regarding claim 2, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1. 
SETODA further teaches:
the standoff distance measurement unit includes a laser source and a camera (Paragraph 27, a laser displacement gauge includes an illumination device and a light receiving device), 
wherein the logic causes the laser source to output a laser pattern onto the geometric profile such that a plurality of reflections are generated (Paragraph 27, a laser displacement gauge uses an illumination device that irradiates a laser beam toward the work and a light receiving device receives a laser beam reflected from the work), 
wherein the logic causes the camera to read the reflections, wherein the standoff distance measurement unit monitors the geometric profile based on the reflections (Paragraph 27, a control device 8 can measure the distance between the nozzle of the plasma torch and a position on the workpiece using the laser displacement gauge).
It would have been obvious for the same motivation as claim 1.

Regarding claim 3, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the mover moves the torch relative to the substrate in order to maintain the standoff distance based on the standoff distance measurement unit monitoring the geometric profile (Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
It would have been obvious for the same motivation as claim 1.

Regarding claim 4, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 3, wherein 
the substrate is moved at least one of longitudinally or laterally relative to the torch (Figures 3-4 and Paragraph 52, holding substrate longitudinally relative to the torch). 

Regarding claim 6, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the workpiece is a first workpiece, wherein the substrate is a second workpiece on which the first workpiece is additively manufactured (Paragraph 5, metallic objects are formed by welding a wire in successive stripes forming each layer).
Thus, when forming the second layer with the second stripe, the first stripe on which the second stripe is formed upon could be considered the substrate.

Regarding claim 7, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein 
the substrate is not a workpiece (Figure 3, the first stripe 2 is being formed upon holding substrate 1 which is not a workpiece).

Regarding claim 8, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
 SETODA further teaches:
the geometric profile has a maximum height and a minimum height, wherein the standoff distance measurement unit monitors the geometric profile based on the maximum height and the minimum height (Paragraph 34, the maximum and minimum values of the plasma torch-work distance L1 are used to decide what the open circuit voltage of the plasma power source should be and thus would be measured).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with SETODA and determined the maximum and minimum value of the geometric profile of the workpiece. This would have been done to calculate the open circuit voltage of the plasma power source (SETODA Paragraph 34).

Regarding claim 9, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1. 
Nishi further teaches:
wherein the standoff distance is maintained based on a standoff set point accessed via the logic (Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
It would have been obvious for the same motivation as claim 1. 

Regarding claim 14, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
SETODA further teaches:
the logic runs on a controller (control device 8), wherein the logic acquires a set of measurements from the standoff distance measurement unit (Paragraph 27, laser displacement gauge 33 measures the distance between the plasma troch and the workpiece), wherein the set of measurements is associated with the workpiece (Paragraph 27, distance between the plasma torch and the workpiece).
It would have been obvious for the same motivation as claim 1.

Regarding claim 15, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Setoda further teaches:
the standoff distance measurement unit (standoff detector 34) scans at least one of the workpiece or the substrate (Paragraph 27, laser displacement gauge 33 directs a laser beam toward the workpiece), 
determines the standoff distance (Paragraph 27, laser displacement gauge 33 measures the distance between the plasma torch and the workpiece by directing a laser beam toward the workpiece), and inputs the standoff distance to the logic on demand (Paragraphs 46-47; control device uses the distance measured by the laser displacement gauge and thus inherently receives information from the laser displacement gauge).
It would have been obvious for the same motivation as claim 1.

Regarding claim 16, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 15.
Nishi further teaches:
the standoff distance measurement unit (standoff detector) scans at least one of the workpiece or the substrate (Column 7 Lines 51-58, voltage detectors 24 and 26 of the standoff detector obtains the voltage between the electrode and the workpiece) 
based on at least one of a time interval, a position, a resolution, or a filter (Column 7 Lines 51-58, voltage detectors perform the detection at predetermined intervals).
It would have been obvious for the same motivation as claim 1.

Regarding claim 17, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the standoff distance measurement unit determines a feature of the workpiece (Paragraph 46, control device moves the laser displacement gauge to the vicinity of the processing position on the top surface of the workpiece), wherein the standoff distance is determined based on the feature (Paragraph 46, control device determines the distance between the position of the nozzle and the top surface of the workpiece based on the location of the top surface of the workpiece).
It would have been obvious for the same motivation as claim 1.

Regarding claim 18, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 17.
Nishi further teaches:
the feature is at least one of a shape of the workpiece (Paragraph 46, control device moves the laser displacement gauge to the vicinity of the processing position on the top surface of the workpiece), a gap in the workpiece, or an angle of the workpiece.
It would have been obvious for the same motivation as claim 1.
See claim interpretation for “or” above.
Nishi also teaches measuring the melt diameter on the back-surface side of a through hole in the workpiece (Paragraph 27).

Regarding claim 21, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the logic runs on a controller, wherein the controller runs a feedback control logic to maintain the standoff distance (Column 3 Lines 9-43, the plasma torch is continuously adjusted based on the amount of deviation of the actual distance of the plasma torch from the workpiece).
It would have been obvious for the same motivation as claim 1.

Regarding claim 22, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the logic is programmed to avoid at least one of a vibration or a jerky movement of a positioning unit (Column 3 Lines 9-43, a deviation for the standoff position is set to avoid constant readjusting if the actual location is within the deviation of the standoff distance).
It would have been obvious for the same motivation as claim 1.

Regarding claim 23, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the feed unit is a wire feed unit having a feed speed, wherein the logic maintains the feed speed (Paragraph 40, feed rate and position of the feed wire is controlled and regulated)
and in-turn computes a real-time DTCP position (Paragraph 27, control system operates the welding torch with the integrated wire feeder according to the CAD-model).
See claim interpretation above for “DTCP”.

Regarding claim 24, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the logic is programmed to control at least one of an inert gas flow, a welding current, a temperature (Paragraph 38, means for regulating the power including monitoring the temperature), a loading of the workpiece, an unloading of the workpiece, a loading of a wire spool, or an unloading of the wire spool. 

Regarding claim 26, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller controls the mover to vertically move the torch (Column 9 Lines 14-24, control device 30 drives the lifting device 32 as to elevate the torch to restore the target standoff distance) in order to maintain the standoff distance based on how fast the substrate is moving (Column 7 Lines 30-43, the standoff distance between the plasma torch and the workpiece is determined according to the relative speed of the workpiece).
It would have been obvious for the same motivation as claim 1.
See 112b rejection above for “the controller”.

Regarding claim 29, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller is programmed to request the mover to vertically move the torch smoothly in order to minimize a vibration of the torch while the torch is vertically moving (Column 6 Line 56 – Column 7 Line 6, the lower or raising speed of the torch is raised in proportion to the deviation of the standoff distance from the desired standoff distance; Column 3 Lines 9-43, a predetermined range is set where the vertical distance will not adjust if the deviation is within that range to prevent constant readjustments).
See 112b rejection above for “the controller”.
It would be obvious for the same motivation as claim 1.
Because the controller constantly updates the speed of the torch instead of its position, this minimizes the vibrations in the torch as the amount of velocity change per interval is decreased to only the amount of deviation which occurred in the previous interval instead of changing the speed to a set speed from no speed and back again every interval.

Regarding claim 30, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller is programmed to request the mover to vertically move the torch smoothly in order to minimize a sudden motion of the torch while the torch is moving along the vertical axis (Column 6 Line 56 – Column 7 Line 6, the lower or raising speed of the torch is raised in proportion to the deviation of the standoff distance from the desired standoff distance; Column 3 Lines 9-43, a predetermined range is set where the vertical distance will not adjust if the deviation is within that range to prevent constant readjustments).
It would be obvious for the same motivation as claim 1.
See 112b rejection above for “the controller”.
Because the controller constantly updates the speed of the torch instead of its position, this minimizes amount of sudden motion in the torch as the amount of velocity change per interval is decreased to only the amount of deviation which occurred in the previous interval instead of changing the speed to a set speed from no speed and back again every interval.

Regarding claim 35, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller is programmed to dynamically adjust vertical movement of the torch based on an error type (Column 3 Lines 9-43, the speed at which the torch is moved from to the predetermined standoff position is determined by the amount of deviation from the standoff positioned that is detected).
It would have been obvious for the same motivation as claim 1.

Regarding claim 39, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on the substrate being at least one of longitudinally or laterally at least one of distorted, warped, or deformed (Column 7 Lines 51-58, the voltage detectors repeatedly obtain information and supply them to the standoff detector 34 when the plasma operation has commenced; Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
The target standoff distance will be maintained between the torch and the workpiece based on the effect that a distortion of the substrate has on the standoff distance.
It would have been obvious for the same motivation as claim 1.

Regarding claim 40, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on at least one of a feature of the workpiece, a joint of the workpiece, an intersection of the workpiece, an uneven height step, an uneven string surface, or at least one of a distortion, warping, or deformation of the substrate (Column 7 Lines 51-58, the voltage detectors repeatedly obtain information and supply them to the standoff detector 34 when the plasma operation has commenced; Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
The target standoff distance will be maintained between the torch and the workpiece based on the effect that a feature of the workpiece or distortion of the substrate has on the standoff distance.
It would have been obvious for the same motivation as claim 1.

Regarding claim 41, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches: 
a sensor monitoring the mover (Column 12 Lines 37-41, speed sensor 68), 
wherein the logic is coupled to the sensor, wherein the logic controls the mover to vertically move the torch in order to maintain the standoff distance based on the sensor (Column 7 Lines 30-43, the standoff distance between the plasma torch and the workpiece is determined according to the relative speed of the workpiece).
It would have been obvious for the same motivation as claim 1.

Regarding claim 42, STEMPFER teaches a method for additive manufacturing (Figure 3), the method comprising: 
outputting a material (Paragraphs 49-50, wire is continuously being supplied by the wire feeder); 
outputting a plasma via a torch (Paragraph 52, second plasma transferred arc is formed by PTO-torch 12); 
melting the material via the plasma such that a workpiece is additively manufactured on a substrate (Paragraph 39, control system operates the welding torch with the wire feeder such that that a physical object is built by fusing successive deposits of the metallic material onto the holding substrate in a pattern which results in building a physical object according to the virtual three-dimensional model of the object), 
wherein the workpiece has a geometric profile (Paragraph 5, forming metallic objects by welding a wire onto a substrate in successive stripes forming each layer according to the virtual layered model of the object), 
STEMPFER fails to teach:
wherein the torch is vertically spaced apart from the workpiece such that a standoff distance is defined; 
monitoring the geometric profile while the workpiece is being additively manufactured such that a mover can move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance.
Nishi teaches a standoff control method and apparatus for plasma cutting machine, comprising:
wherein the torch is vertically spaced apart from the workpiece such that a standoff distance is defined (Column 11 Lines 7-9; standoff detector 34 for detecting an actual standoff in response to signals outputted from the voltage detectors 42 and 43; Column 3 Lines 9-12, plasma torch is moved to a predetermined standoff position); 
taking measurement while the workpiece is being additively manufactured (Column 7 Lines 51-58, the voltage detectors repeatedly obtain information and supply them to the standoff detector 34 when the plasma operation has commenced) such that a mover can move at least one of the torch relative to the substrate or the substrate relative to the torch in order to maintain the standoff distance (Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
See claim interpretation above for “or”.
STEMPFER as modified with Nishi fails to teach:
monitoring the geometric profile
SETODA (US 20180050417 A1) teaches a plasma welding method, wherein:
a laser displacement gauge uses an illumination device that irradiates a laser beam toward the work and a light receiving device receives a laser beam reflected from the work (Paragraph 27)
a control device 8 can measure the distance between the nozzle of the plasma torch and a position on the workpiece using the laser displacement gauge (Paragraph 27)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with SETODA and had the standoff distance measurement unit include a laser displacement gauge to determine the distance between the nozzle of the plasma torch and workpiece. This would have been done as the use of laser sensors to determine distance is well known in the art and would have been used for its standardized and predictable results.
The examiner also notes that the use of laser sensors to determine distance in a precise manner is known in the art as evidenced by Zhou (US 20200047500 A1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of RIEMANN (US 20180072000 A1).
Regarding claim 5, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 3.
Nishi further teaches:
the mover torch relative to the substrate in order to maintain the standoff distance based on the standoff distance measurement unit monitoring the geometric profile (Column 9 Lines 14-24, the control device 30 restores the plasma torch to the target standoff based on the information obtained by the detector).
It would have been obvious for the same motivation as claim 1.
STEMPFER as modified fails to teach:
the mover moves the substrate relative to the torch
RIEMANN (US 20180072000 A1) teaches an additive manufacturing system, wherein:
the mover moves the substrate relative to the torch (Paragraph 50, build surface motion system 124 may control the position of a build surface upon which part layers 122 are manufactured).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with RIEMANN and used a surface motion system to move the substrate along with the movable torch. This would have been done so that a layered part model may include subsets of design layers that are parallel to each other, but not other subsets of design layers within the part model (RIEMANN Paragraph 82).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of BULLER (US 20190291184 A1).
Regarding claim 10, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
a user interface enabled to override the logic regarding control of at least one of the standoff distance measurement unit, the substrate, the torch, the feed unit, or the mover.
BULLER (US 20190291184 A1) teaches an additive manufacturing process using plasma, comprising:
a user interface enabled to override the logic regarding control (Paragraph 268, an external engagement mechanism comprises an override mechanism comprising of one or more switches that are manually activated which would allow manual control of at least one component of the 3D printer) of at least one of the standoff distance measurement unit (Paragraph 268, turning off power supply to the 3D printer), the substrate (Paragraph 268, turning off power supply to the 3D printer), the torch (Paragraph 268, turning off power supply to the 3D printer), the feed unit (Paragraph 268, turning off power supply to the 3D printer), or the mover (Paragraph 268, turning off motion component).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with BULLER and included an override switch for the user to use. This would have been done to provide a safety mechanism to the additive manufacturing apparatus (Buller Paragraph 268).


Claims 11, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of HUA (CN 105665702 A).
Regarding claim 11, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Stempfer fails to teach:
the standoff distance is maintained based on a standoff distance for a temperature measurement.
HUA (CN 105665702 A) teaches an 3D plasma printing method, wherein:
the standoff distance is maintained based on a standoff distance for a temperature measurement (Paragraph 33, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table by controlling the printing distance adjustment device according to the temperature information detected by the temperature detection unit).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Hua and adjust the distance between the plasma torch and the workpiece according to the temperature detected. This would be done to prevent the completed layer from melting again as well as low accuracy caused by too long printing distance (HUA Paragraph 54).

Regarding claim 27, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being melted via the plasma.
HUA (CN 105665702 A) teaches an 3D plasma printing method, wherein:
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being melted via the plasma (Paragraph 158, the printing distance is controlled by the melting point of the material with a higher melting point resulting in a closer printing distance; Paragraph 54, a printing distance that is too close would result in the problem of a previous layer melting again).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Hua and adjust the distance between the plasma torch and the workpiece according to the material and how fast the material would be melted by the plasma. This would be done to prevent the completed layer from melting again as well as avoid low accuracy caused by too long printing distance (HUA Paragraph 54).
See 112b rejection above for “the controller”.

Regarding claim 34, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being melted via the plasma.
HUA (CN 105665702 A) teaches an 3D plasma printing method, wherein:
the controller is programmed to limit vertical movement of the torch on a per workpiece basis (Paragraph 36, the data processing device firstly uses the pre-established database of material melting point and printing distance before printing; Paragraph 39, the printing distance adjustment controller adjusts the distance between the outlet of the nozzle and the horizontal printing table according to the detected by the temperature detection unit and the distance information detected by the distance detection unit so that the temperature of the upper surface of the next said molding layer that has been printed is controlled between 0.1 times and 0.6 times the melting point of the material of the working layer of the molding surface).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Hua and adjust the distance between the plasma torch and the workpiece according to the material and how fast the material would be melted by the plasma. This would be done to prevent the completed layer from melting again as well as avoid low accuracy caused by too long printing distance (HUA Paragraph 54).



Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Vogtmeier (US 20210402704 A1).
Regarding claim 12, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the logic runs on a controller, wherein the logic reads a control input from a deposition specification and an input from a user interface, wherein the deposition specification and the input are associated with the workpiece.
Vogtmeier (US 20210402704 A1) teaches a system for additive manufacturing, wherein:
the logic runs on a controller (Paragraph 44, processor 22 control the assembly), 
wherein the logic reads a control input from a deposition specification (Paragraphs 40-41, OEM provides an enhanced AMF file to the user which includes information and defined parameters specific to the part) and an input from a user interface (Paragraph 38, end user specifies the desired part to be additive manufactured), wherein the deposition specification and the input are associated with the workpiece (Paragraphs 38 and 40-41, the user selects which workpiece they want printed while the original equipment manufacturer provides the specific information on the part to be printed).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Vogtmeier and have a system where a user can select a part to be printed and the controller will provide the exact parameters. This would be done so that suppliers can license out printing files to end user who require specific components to minimize or eliminate shipping costs (Vogtmeier Paragraphs 5-6).

Regarding claim 13, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the logic runs on a controller,
wherein the logic controls the mover to enable a deposition and a measurement scan, wherein the deposition and the measurement scan are associated with the workpiece.  
Vogtmeier (US 20210402704 A1) teaches a system for additive manufacturing, wherein:
the logic runs on a controller (Paragraph 44, processor 22 control the assembly),
wherein the logic controls the mover to enable a deposition and a measurement scan, wherein the deposition and the measurement scan are associated with the workpiece (Paragraph 45, sensor 200 may be used to verify a proper predetermined valid range for the critical feature or dimension of the printed element).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Vogtmeier and perform validation on the workpiece. This would have been done to verify the tolerance or dimension of a critical part of the workpiece absolutely necessary for proper operation (Vogtmeier Paragraph 45).

Regarding claim 20, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the logic runs on a controller, wherein the logic performs a validation of a set of measurements, a sampling of the set of measurements based on the validation to a preset spatial resolution, an availment of the set of measurements to a workpiece coordinate system based on a grid spacing.
Vogtmeier (US 20210402704 A1) teaches a system for additive manufacturing, wherein:
the logic runs on a controller (Paragraph 44, processor 22 control the assembly), 
wherein the logic performs a validation of a set of measurements (Paragraph 45, sensor 200 may be used to verify a proper predetermined valid range for the critical feature or dimension), a sampling of the set of measurements based on the validation to a preset spatial resolution (Paragraph 45, critical parameter may be the spatial resolution of the printed part), an availment of the set of measurements to a workpiece coordinate system based on a grid spacing (Paragraph 45, critical feature printed having a fine pitch grid to verify a proper predetermined valid range for the critical feature or dimension).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Vogtmeier and perform validation on the workpiece. This would have been done to verify the tolerance or dimension of a critical part of the workpiece absolutely necessary for proper operation (Vogtmeier Paragraph 45).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Craig (US 20150268099 A1).
Regarding claim 19, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 17.
STEMPFER fails to teach:
the standoff distance measurement unit is at least one of calibrated or programmed to eliminate at least one of an optical aberration or eliminate a stray light disturbance.
Craig (US 20150268099 A1) teaches an additive manufacturing controller, wherein:
the standoff distance measurement unit (two-detector array system) is at least one of calibrated or programmed to eliminate at least one of an optical aberration or eliminate a stray light disturbance (Paragraph 30, the use of an achromatic lens 310 is used to limit the effects of chromatic and/or spherical aberration).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Craig and used an achromatic lens at the detector portion of the standoff distance measurement unit. This would have been done to eliminate optical aberration (Craig Paragraph 30).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Paskalova (US 20170256385 A1).
Regarding claim 25, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER fails to teach:
the mover is at least one of a motor, an engine, an actuator, a mechanical linkage, a gear mechanism, a pulley mechanism, a hydraulic mechanism, or a pneumatic mechanism.
Paskalova (US 20170256385 A1) teaches a plasma additive manufacturing technique, wherein:
the mover is at least one of a motor (Paragraph 30, one or more motors 170 are configured to adjust the relative position of the plasma jet 120 and the work surface 130 through moving one of the two or both simultaneously), an engine, an actuator, a mechanical linkage, a gear mechanism, a pulley mechanism, a hydraulic mechanism, or a pneumatic mechanism. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Paskalova and used a motor to adjust the relative positions of the plasma torch and the workpiece. This use of a motor to move a plasma torch and workpiece during additive manufacturing is well known in the art and would be used for its standardized and predictable results.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Taminger (US 20170297140 A1).
Regarding claim 28, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein:
the torch includes a central tip portion (Figure 3, central tip portion of torch 12), 
STEMPFER as modified fails to teach that the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being fed such that a droplet resulting from the material being melted meets the workpiece before the drop is positioned underneath the central tip portion.
Taminger (US 20170297140 A1) teaches an additive manufacturing method wherein the wire feed rate is synchronized with the measured height to maintain a constant height across the entire layer (Paragraph 93). During the process, drops of molten material are formed (Paragraph 77). It would thus be obvious to one having ordinary skill in the art at the time of the invention to modify STEMPFER so that the controller controls the mover to vertically move the torch in order to maintain the standoff distance based on how fast the material is being fed such that a droplet resulting from the material being melted meets the workpiece before the drop is positioned underneath the central tip portion, as discovering an optimal value of a result effective variable involves only routine skill in the art as stated by MPEP 2144.05(II).
See 112b rejection above for “the controller”.


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of TAKADA (JP 2008212954 A).
Regarding claim 31, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
when the plasma processing is completed, the torch is raised (Column 10 Lines 33-40).
STEMPFER as modified fails to teach:
the controller is programmed to request the mover to vertically move the torch in order to avoid a collision with an object engaging the substrate, wherein the object is other than the workpiece.
TAKADA (JP 2008212954 A) teaches an energy beam processing apparatus, wherein:
the controller is programmed to request the mover to vertically move the torch in order to avoid a collision with an object engaging the substrate, wherein the object is other than the workpiece (Paragraph 55, control unit 19 determines whether or not the processing head 23 and workpiece clamps collide with each other when the processing head moves and uses this information to avoid a collision; Paragraph 45, the control unit 19 stops the laser machining when it enters any of the regions containing workpiece clamps).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with TAKADA and have the processing head avoid colliding with the clamps of the workpiece. This is because the use of clamps is useful in energy beam processing as the workpiece may be displaced by movement of the processing table or the workpiece may be warped due to temperature rise (TAKADA Paragraph 2) and collisions between the machining head and the workpiece clamp causes damage to the machining head and the workpiece clamp (TAKADA Paragraph 3).
While TAKADA does not teach that the laser processing head is a plasma torch, the use of lasers and plasma torches are known in the art to be substitutable with predicable results as evidenced by Figures 4 and 7 of LARSEN (US 20160318130 A1).

Regarding claim 32, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 31.
TAKADA further teaches:
wherein the object is a clamp clamping the substrate (Paragraph 55, control unit 19 determines whether or not the processing head 23 and workpiece clamps collide with each other when the processing head moves and uses this information to avoid a collision).
It would have been obvious for the same motivation as claim 31.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Gardiner (US 20170225445 A1).
Regarding claim 33, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
STEMPFER as modified fails to teach:
the controller is programmed to limit vertical movement of the torch on a per bead basis.
Gardiner (US 20170225445 A1) teaches a method for fabricating an object using an additive manufacturing process, wherein:
the controller is programmed to limit vertical movement of the torch on a per bead basis (Paragraph 52, the distance between the deposition head and the base surface 12; Paragraph 53, the nozzle is kept at a constant separation for each individual bead).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Gardiner and control the standoff distance for each individual bead. This would have been done to control the thickness of the bead while maintaining the width of the bead (Gardiner Paragraph 52) to allow for non-uniform thickness beads of material to be fabricated (Gardiner Paragraph 40).
The Office further notes that controlling or adjusting the shapes of beads by changing the height of a nozzle from a workpiece is known in the art as evidenced by Leibig (US 20190168446 A1).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of CHAOYANG (CN 109029453 A).
Regarding claim 36, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1.
Nishi further teaches:
the standoff distance measurement unit generates a plurality of readings (Column 7 Lines 51-58, voltage detectors perform the detection at predetermined intervals), 
wherein the controller is programmed to receive the readings from the standoff distance measurement unit (Column 10 Line 60 – Column 11 Line 22, control device 56 receives signals from the standoff correction computing device 51 which in turn receives information from the voltage detectors)
It would have been obvious for the same motivation as claim 1.
STEMPFER as modified fails to teach:
wherein the controller is programmed to validate the readings before the controller requests the mover to vertically move the torch.
CHAOYANG (CN 109029453 A) teaches an additive manufacturing method, wherein:
wherein the controller is programmed to validate the readings before the controller requests the mover to vertically move the torch (Paragraphs 74-80; the terminal verifies after adjusting the plasma torch to the optimal position and then adjusts the spatial attitude information if the position is not optimal).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with CHAOYANG and verify if the torch is at the predetermined offset and then readjust the offset distance if it is not. This would have been done to ensure that the actual offset distance of the nozzle is equal to the predetermined offset distance (CHAOYANG Paragraph 53).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of Kovacevic (US 7020539 B1).
Regarding claim 37, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein:
a molten pool is formed and maintained in the base material by a plasma torch (Paragraph 32)
Nishi further teaches:
the standoff distance measurement unit generates a plurality of readings (Column 7 Lines 51-58, voltage detectors perform the detection at predetermined intervals), 
It would have been obvious for the same motivation as claim 1.
STEMPFER as modified fails to teach:
wherein the workpiece generates a reflection from the plasma, 
wherein the controller is programmed to apply at least one of a high dynamic range (HDR) or a pre-filtering technique to the readings in order to reduce at least one of the reflection or a stray light resulting from at least one of the workpiece or the plasma.
Kovacevic (US 7020539 B1) teaches an additive manufacturing apparatus using plasma, wherein:
wherein the workpiece generates a reflection from the molten pool (Column 11 Line 64 – Column 12 Line 3, radiation is created by the molten pool),
wherein the controller is programmed to apply at least one of a high dynamic range (HDR) or a pre-filtering technique to the readings in order to reduce at least one of the reflection or a stray light resulting from at least one of the workpiece or the plasma (Column 11 Line 64 – Column 12 Line 3, infrared filter 602b is used to eliminate image noise created by the melted metal powder of the workpiece). 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with Kovacevic and applied filters to readings from the workpiece. This would have been done to protect the detector from overexposure (Kovacevic Column 11 Lines 60-64).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over STEMPFER (US 20170001253 A1), Nishi (US 5326955 A), and SETODA (US 20180050417 A1) and in further view of NISHINO (US 20170266727 A1).
Regarding claim 38, STEMPFER as modified teaches the directed energy deposition additive manufacturing system of claim 1, wherein
the torch is a first torch, and further comprising a torch that preheats the substrate (Paragraph 37, a separately controlled first PTA-torch to preheat the base material and a second PTO-torch to melt the metallic material), 
the second torch 8 which preheats the substrate is located between the first torch 12 and the substrate 1 (Figure 3)
STEMPFER fails to teach:
wherein the second torch is positioned between the standoff distance measurement unit and the first torch.
NISHINO (US 20170266727 A1) teaches an additive manufacturing apparatus, wherein:
wherein the second laser is positioned between the standoff distance measurement unit and the first laser (Figure 3, illuminating device 55 and camera 56 of measurement unit 51 are located outside of laser beam L2 and L3).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified STEMPFER with NISHINO and placed the illuminating device and detector on the outside of the two energy beams. This would have been done so that the illuminating device and detector do not interfere with the process of the two energy beams.
While Nishino does not teach that the first and second lasers are plasma torches, the use of lasers and plasma torches are known in the art to be substitutable with predicable results as evidenced by Figures 4 and 7 of LARSEN (US 20160318130 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761